Citation Nr: 0636784	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-14 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 40 percent for service-
connected lumbosacral strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Law Clerk


INTRODUCTION

The veteran had active service in the United States Army from 
September 1956 to July 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran sustained a low back injury while on active duty, 
which resulted in a herniated nucleus pulposus at L3-L4.  A 
September 1958 RO decision granted service connection for a 
lumbosacral strain and a 20 percent rating was assigned.  
Since this time, the veteran has had his evaluation reduced 
to 10 percent by an October 1963 rating decision, but it was 
subsequently increased to 40 percent by an October 1999 
rating action.  In July 2003, the veteran filed his current 
claim, alleging that his low back disability is more 
disabling than currently evaluated.  

The veteran's service-connected low back disability has been 
rated as lumbosacral strain.  However, in the February 2004 
rating decision, the RO utilized the criteria for 
degenerative disc disease as a reason to deny the claim for a 
rating in excess of 40 percent.  It is clear from this rating 
action, the statement of the case and even earlier rating 
actions that the veteran's service-connected low back 
disability includes degenerative disc disease of the 
lumbosacral spine.  Hence, 38 C.F.R. § 4.71a, Diagnostic Code 
5243, as well as Code 5237, are applicable from September 26, 
2006.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  Since the veteran filed his 
claim in August 2003, 38 C.F.R. § 4.71a, Diagnostic Codes 
5292 and 5295 are also applicable, along with the amendment 
to 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
September 23, 2002).  See 67 Fed. Reg. 54345-54349 (Aug. 22, 
2002).    

A March 2003 VA clinical report includes an assessment of 
"extensive degenerative disc disease with hypertrophic 
changes."  The veteran was afforded a comprehensive VA 
examination in December 2003, which resulted in a diagnosis 
of diffuse degenerative disc disease of L1-S1.  

When examined in March 2003, the veteran gave a history of 
numbness in the right leg of 30 years duration.  A history of 
associated radiculopathy was noted in December 2003.  It is 
apparent that the veteran's ambulation is limited as he 
requires a cane (sometimes of the "four-footed" variety) 
due to pain and additional neurological symptoms involving 
the back and lower extremities.  

The veteran contends in his substantive appeal that he 
experiences intermittent, debilitating low back and 
associated lower extremity symptoms, which last up to 7 to 10 
days at a time and are incapacitating in nature.  In view of 
the medical evidence summarized above and the veteran's 
contentions regarding the severity of his low back 
disability, to include the assertion that it has recently 
increased in severity, the Board finds that he should be 
afforded orthopedic and neurological examinations for the 
purpose of determining the current severity of his service-
connected lumbaosacral strain and degenerative disc disease 
of the lumbosacral spine.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2006); Caffrey v. Brown, 6 
Vet. App. 377, 383-4 (1994).

Additionally, the veteran should be afforded the opportunity 
to identify any records relating to evaluation or treatment 
for his low back disability at VA or private facilities in 
recent years.  Any identified records should be secured and 
placed in the claims file.  38 C.F.R. § 3.159(c)(1)(2) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Obtain the names and addresses of all 
medical care providers who have evaluated 
or treated the veteran for a low back 
disability, to include lumbosacral strain 
and degenerative disc disease with 
associated neurological manifestations 
such as radiculopathy, since 2003.  After 
securing the necessary release and 
authorization from the veteran, obtain 
copies of these records.  
             
3.  The veteran must be afforded VA 
orthopedic and neurological examinations 
to determine the current severity of his 
service-connected lumbosacral strain with 
degenerative disc disease, to include any 
secondary neurological impairment.  The 
claims file should be made available to 
the examiner for his or her review.  The 
examiner must note the frequency and 
duration of any history of incapacitating 
episodes of symptoms due to degenerative 
disc disease and whether these episodes 
necessitate physician-prescribed bed rest.  

The examination must include a complete 
range of motion study for the 
thoracolumbar spine.  The examiner is also 
requested to report whether it is at least 
as likely as not (50 percent or greater 
probability) that the veteran has any 
additional limitation of motion of the 
thoracolumbar spine  due to pain or flare-
ups of pain from his service-connected 
lumbosacral strain or degenerative disc 
disease, supported by objective findings, 
and whether there is any such additional 
limitation of motion due to excess 
weakness, fatigability, incoordination, or 
any other relevant symptoms or signs 
attributable to service-connected 
lumbosacral strain or degenerative disc 
disease.  The examiner should report such 
findings related to the veteran's service-
connected left thoracic radiculopathy in 
degrees of motion (i.e., additional loss 
of thoracolumbar spine motion in degrees).

The examiner is further requested to 
identify any neurological symptoms or 
abnormal objective neurological findings, 
to include loss of sensation, loss of 
motor function, radiculopathy and bladder 
or bowel impairment secondary to 
lumbosacral strain or degenerative disc 
disease.  If secondary partial paralysis 
is present in a lower extremity, the 
examiner should classify it as mild, 
moderate or severe.  

4.  After the development requested has 
been completed to the extent possible, 
adjudicate the veteran's claim for a 
rating in excess of 40 percent for his 
lumbosacral strain with degenerative disc 
disease.  If the benefit sought on appeal 
is denied, the appellant and 
representative should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).


